



COURT OF APPEAL FOR ONTARIO

CITATION: Medcof (Re), 2021 ONCA 168

DATE: 20210319

DOCKET: C68714

Watt, Benotto and Jamal JJ.A.

IN THE MATTER OF:  William Medcof

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ken J. Berger
,
    for the appellant

Erica Whitford
, for the respondent,
    Attorney General of Ontario

Leisha Senko, for the respondent,
Person in Charge of the Centre for Addiction and Mental Health

Heard: March 4, 2021 by video
    conference

On appeal from the disposition of the
    Ontario Review Board dated, July 8, 2020, with reasons dated September 16, 2020.

REASONS FOR DECISION

Background

[1]

The appellant has been under the jurisdiction of the ORB since
    2002. In 2001, he attacked his roommate, kidnapped his mother, and threatened
    and assaulted his father. On November 29, 2002 he was found not criminally
    responsible on account of mental disorder. Thereafter, the appellant generally
resided in minimum and medium secure units of mental health
    facilities.

[2]

The appellant has been diagnosed with schizophrenia, substance use
    disorder, personality disorder, and exhibitionistic paraphilic disorder. He was
    found treatment incapable in 2006 and the Public Guardian and Trustee is his
    substitute decision-maker. In 2012 he was discharged to reside in the community
    in supportive housing. Since that time, he has been living in housing run by
    Ecuhome. He has his own room and shares a kitchen, bathroom and common areas.
    He has not been involved in violent or criminal behaviour. He was granted a
    conditional discharge in 2017, which was continued in 2018 and 2019.

The Current Disposition

[3]

The appellant had a positive year following the 2019 disposition.
    However, he also began testing positive for cocaine in 2019. This, together
    with his regular use of marijuana, became a concern of his treatment team
    headed by Dr. Pearce. While there were no incidents of violence, on March 4,
    2020 he threatened Dr. Pearce and his staff. His family expressed concern with
    respect to potential violence.

[4]

The appellant contends that the medical treatment does nothing for him
    and he wants to go on a medication holiday to prove that he does not need to
    be medicated. He said he will stop his medication if he receives an absolute
    discharge. In Dr. Pearces opinion, the medication holiday would need to be
    carefully monitored and he would need to abstain from drug use for at least a
    month before conducting the medication holiday. If the appellant does not agree
    to abstain, then there is a significant risk of decompensation and relapse to
    violent behaviour.

[5]

The Board determined that, based on these facts, he remained a
    significant threat to the safety of the public and his conditional discharge
    should be continued.

Issues on Appeal

[6]

The appellant seeks an absolute discharge. He raises two arguments:

1.

He submits that
    Dr. Pearces conclusion that he would stop treatment and decompensate if given
    an absolute discharge was not supported by the evidence.

2.

The Boards
    reasons were insufficient to support the conclusion that the appellant is a
    significant risk to public safety.

Discussion

[7]

The appellant says that the Boards findings that he remains a
    significant threat to the safety of the public defies logic and amounts to a
    life sentence for something that happened decades ago. In particular, he
    points to the fact that there have been no incidents of violence and he has not
    been hospitalized for five years. There was no evidence, he submits, that he
    would decompensate and become a risk.

[8]

Dr. Pearces conclusions were based on the fact that the appellant
    suffers from a major mental illness for which he continues to exhibit symptoms.
    He has a lack of insight to the illness and the corresponding risks. As set out
    in the hospital report, the appellant intends to stop all medication, and this
    creates a serious risk that he will decompensate. The appellant is not willing
    to abstain from drug use, which he claims is irrelevant. In fact, a combination
    of non-compliance with medication and substance abuse would lead to a return to
    psychotic symptoms, which led to the index offences.

[9]

In our view, the Boards conclusion that the appellant poses a
    significant threat is reasonable based on the evidence at the hearing.

[10]

We
    do not agree that the reasons of the Board were insufficient. They clearly
    indicate the reasons for the disposition. The Board referred to the appellants
    progress, lack of violent acts and need to abstain from drugs, particularly
    cocaine, for at least one month. However, the appellant did not demonstrate
    that he is prepared to remain abstinent.

[11]

The
    Board concluded:


It is clear from the evidence in the Hospital Report and the
viva voce
evidence of Dr. Pearce that there is a
    substantial risk of his continuing to use marijuana and cocaine which will
    produce a psychotic reaction and trigger his tendency to do violence.

[12]

We
    conclude that the disposition of the Board is reasonable.

[13]

For
    these reasons, the appeal is dismissed.

David Watt J.A.

M.L. Benotto J.A.

M. Jamal J.A.


